Citation Nr: 1122835	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-23 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a higher initial disability rating for major depressive disorder, evaluated as 10 percent disabling from July 29, 2005 through October 17, 2007 and as 20 percent disabling from October 18, 2007.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1975 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In October 2007, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In October 2009, the Board remanded the current issue to the RO via the Appeals Management Center (AMC) in Washington, DC for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  In an October 2010 rating decision, the AMC increased the rating for the Veteran's service-connected major depressive disorder to 20 percent, effective October 18, 2007.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board, and the case has now been returned to the Board for further appellate action.  AB v. Brown, 6 Vet. App. 35 (1993).

In its October 2010 decision, the Board also denied entitlement to service connection for bilateral hearing loss and tinnitus, as well as denied entitlement to a compensable rating for dermatitis and a rating in excess of 10 percent for a right hip condition.  Because a final Board decision was rendered with regard to these four issues, they are no longer a part of the current appeal.


FINDINGS OF FACT

1.  The Veteran is service-connected for major depressive disorder on a secondary basis, as the competent evidence of record shows that his major depressive disorder is aggravated by his service-connected right hip condition.

2.  From July 29, 2005 through January 4, 2006, the competent evidence of record demonstrates that the Veteran's symptoms of major depressive disorder were no more than moderate in degree, and that this disability resulted in occupational and social impairment with reduced reliability and productivity; however, occupational and social impairment with deficiencies in most areas was not shown.

3.  From January 5, 2006, the competent evidence of record demonstrates that the Veteran's symptoms of major depressive disorder have been severe in degree with GAF scores ranging from 25 to 55, and that this disability has resulted in occupational and social impairment with deficiencies in most areas; however, total social impairment has not been shown.


CONCLUSIONS OF LAW

1.  After factoring in the pre-aggravation deduction of 50 percent, the criteria for an initial disability rating in excess of 10 percent from July 29, 2005 through January 4, 2006 for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310(b), 4.130, Diagnostic Code 9434 (2010).

2.  After factoring in the pre-aggravation deduction of 50 percent, the criteria for an initial disability rating of 20 percent (but no higher) from January 5, 2006 for major depressive disorder have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310(b), 4.130, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a December 2005 letter, which advised the Veteran of what information and evidence is needed to substantiate a claim for service connection (to include on a secondary basis), as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  A June 2008 letter advised the Veteran to submit evidence showing his disability had worsened, to include records from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity, and additional disablement caused by his disability.  A January 2010 letter asked the Veteran to provide additional information and evidence regarding his claim.  The claim was last adjudicated in October 2010.

In any event, the Veteran's claim for a higher rating arises from the initial grant of service connection for major depressive disorder.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to 
serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, an income tax return, lay evidence, and hearing testimony.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Moreover, he described his symptomatology and its impact on his functioning to VA examiners.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, the provisions of 38 C.F.R. § 3.310 were amended to implement the provisions of the Allen case as follows.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is service-connected for major depressive disorder on a secondary basis, as the competent evidence of record shows that his major depressive disorder is aggravated by his service-connected right hip condition.

The Veteran contends that he is entitled to a higher initial disability rating for major depressive disorder.  After factoring in the pre-aggravation deduction of 50 percent, such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9434, as 10 percent disabling from July 29, 2005 through October 17, 2007 and as 20 percent disabling from October 18, 2007.

Under Diagnostic Code 9434, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, for symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Scores ranging from 21 to 30 indicate that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

Turning to the evidence, an October 2005 VA treatment record noted that the Veteran's emotional state was calm and relaxed and that he had affect with range, intact judgment and insight, good concentration and attention, and no observed difficulty with memory.

VA and private treatment records dating since January 5, 2006 have documented the Veteran's ongoing treatment for major depressive disorder, manifested by the following symptoms: depression, hopelessness, low energy, inability to make decisions, feelings of incompetence, excessive need for reassurances, helplessness, excessive worrying, anxiety, panic attacks, heightened startle response, nightmares, sleep difficulties and insomnia, intrusive thoughts, irritability, agitation (verbal aggression toward others), anger outbursts, avoidant behavior with other people, short-term memory problems, and chronic suicidal thoughts and ideation.  These VA and private treatment records also reflect that the Veteran utilizes medication as well as psychiatric therapy in order to treat his major depressive disorder symptoms.  Furthermore, it has been documented that the Veteran does not have any friends.

On January 5, 2006, the Veteran sought treatment at the emergency room of a private hospital after attempting to overdose on medication in a suicidal gesture that morning.  Upon admission to the hospital, he was assigned a GAF score of 30, and a mental status evaluation revealed that he was alert and oriented to person and place, but he believed it was the wrong day of the week.  He also had difficulty completing some of the cognitive tests.  However, the Veteran was cooperative throughout the evaluation and had adequate grooming and hygiene, good eye contact, fair abstract reasoning, appropriate affect, adequate fund of knowledge, normal speech, rational and sequential thought process, and fair to good judgment and insight.  His mood was depressed and he continued to experience suicidal ideation with a plan to overdose on medications.  However, he was not at risk of harming others, he was not experiencing any perceptual abnormalities, and there was no evidence of paranoia or delusions.

Upon discharge from the private hospital two weeks later in January 2006, the Veteran was assigned a GAF score of 40, and a mental status evaluation revealed that he was oriented to person, place, and situation.  He was cooperative and had good eye contact, euthymic mood with congruent affect, impaired judgment and insight, and good reliability.  He also displayed the ability to understand and produce language.  The Veteran denied suicidality and/or homicidality, and he displayed no abnormalities in thought processes or perceptual abnormalities.

Later in January 2006, a private psychiatrist submitted a statement describing the Veteran's symptoms of major depression and opined that the Veteran suffered from significant levels of depression and agitation as well as irritability that were socially and vocationally disabling and also contributed to suicidal thoughts.

The Veteran underwent a VA mental disorders examination in May 2006.  On that occasion, a mental status evaluation revealed that he appeared reasonably groomed and was cooperative, alert, and oriented.  His receptive and expressive language functions, reality testing, and judgment and insight all appeared to be intact.  The Veteran did not display any gross psychotic processes such as delusions or hallucinations.  He denied any current suicidal or homicidal thoughts, but it was added that in his medical records he was noted to have frequent suicidal thoughts without significant intent.  The Veteran was diagnosed with recurrent severe major depressive disorder without psychotic features.  He was assigned a GAF score of 50 based on his report of moderate to at times severe difficulty with social functioning.  It was noted that he did not work due to heart problems.  In a June 2006 addendum, the May 2006 examiner noted that the Veteran experienced chronic pain due to many physical problems, and that such chronic pain was a minor contributor to his depression.  The examiner further noted that she could not be more specific about the degree of aggravation without resorting to mere speculation.

The Veteran underwent another VA mental disorders examination in August 2007.  On that occasion, a mental status evaluation revealed that he was reasonably groomed, agreeable, alert, and oriented in all spheres.  He had adequate attention and concentration, logical and coherent thoughts, and intelligible speech.  There was no evidence of impairment of thought or communication, and his receptive and expressive language functions appeared to be intact.  The Veteran demonstrated some difficulty with memory, but was able to attend to and carry out simple directions.  He did not display any gross psychotic symptoms such as delusions or hallucinations.  The Veteran easily acknowledged suicidal ideation, but denied homicidal ideation.  His mood varied from angry to sad to displaying good humor.  At times, his answers to questions were somewhat difficult to follow and confusing.  The Veteran was diagnosed with recurrent severe major depressive disorder without psychotic features.  He was assigned a GAF score of 50 based on serious impairment in social and occupational functioning.

At his October 2007 hearing, the Veteran provided testimony regarding his major depressive disorder symptomatology as outlined above.  He also testified that the more his right hip hurt, the more depressed he got.

In October 2009, the Veteran sought treatment at the emergency room of a private hospital after threatening to commit suicide and also threatening to kill his daughter and his daughter's partner.  Upon admission to the hospital, he was assigned a GAF score of 25, and a mental status evaluation revealed that he was alert and fully oriented to person, place, and time, and had adequate hygiene.  The Veteran had difficulty with his memory, as evidenced by testing.  He had fair attention span and concentration, dysphoric and anxious affect at times, intact judgment concerning personal safety and safety of others, fair insight, and fair reliability.  He had a good ability to produce and understand language.  The Veteran denied any delusions, hallucinations, or other perceptual abnormalities.  He also denied any current suicidal and homicidal ideation, stating that his prior thought was just a thought that had gone away.

Upon discharge from the private hospital two days later in October 2009, the Veteran was assigned a GAF score of 35, and a mental status evaluation revealed that he was alert and oriented to person, place, and time, and had good hygiene.  His behavior was cooperative and easily engaged, and he had articulate speech, direct eye contact, euthymic mood with congruent affect, logical and future-oriented thought process, fair concentration, fair insight and judgment, and fair reliability.  The Veteran denied any suicidal or homicidal ideation as well as any perceptual disturbances.

Pursuant to the Board's October 2009 remand, the Veteran underwent another VA mental disorders examination in June 2010.  On that occasion, a mental status evaluation revealed that he displayed somewhat disheveled hygiene.  His mood was irritable and depressed, though he was appropriate with the examiner.  The Veteran denied current suicidal or homicidal ideations, although he admitted that he frequently got so angry and frustrated with his pain that he did feel suicidal.  He also admitted that he had a lot of troubles with his adult daughter and her partner, and that from time to time he did have homicidal thoughts toward them.  He denied hallucinations, and there was no evidence of thought disorder.  The Veteran did display significant memory troubles, but overall his cognition appeared intact.  He also denied panic attacks.  The Veteran was diagnosed with major depressive disorder.  He was assigned a GAF score of 42 based on serious, fairly chronic symptoms.  The examiner stated that the Veteran was seriously impaired socially and occupationally, noting that his depression was quite severe and would cause reduced reliability and productivity should he attempt to work at this time.  The examiner also opined that the Veteran's hip pain did aggravate and permanently worsen his depressive disorder.  The examiner went on to note that, given the fact that the Veteran's depression was given a GAF score of 50 when he was evaluated by the SSA back in 2003, at present the Veteran earned a GAF score of 42 when considering the aggravation from his right hip pain, which indicated a worsening of his depression to that extent.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, and after factoring in the pre-aggravation deduction of 50 percent, the Board finds that the Veteran's major depressive disorder is appropriately evaluated as 10 percent disabling from July 29, 2005 through January 4, 2006, and more nearly approximates a 20 percent evaluation from January 5, 2006.

The competent evidence of record demonstrates that the Veteran's symptoms of major depressive disorder were no more than moderate in degree from July 29, 2005 through January 4, 2006, as evidenced by an October 2005 VA treatment record which noted that the Veteran's emotional state was calm and relaxed and that he had affect with range, intact judgment and insight, good concentration and attention, and no observed difficulty with memory.  Therefore, for that period, occupational and social impairment with deficiencies in most areas was not shown, and thus a rating in excess of 10 percent (after factoring in the pre-aggravation deduction of 50 percent) is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).

The competent evidence of record also demonstrates that the Veteran's symptoms of major depressive disorder have been severe in degree from January 5, 2006 (consistent with the 70 percent rating criteria), as evidenced by his psychiatric hospitalization for a suicide attempt on that date and his chronic suicidal thoughts and ideation thereafter.  However, for this period, the competent evidence of record also documents that the Veteran has been married to his current wife for more than 20 years, he maintains good relationships with his children and siblings, and he enjoys hobbies such as tinkering on computers, fishing, and watching movies.  Furthermore, mental status evaluations throughout this period show that the Veteran has consistently presented as alert and oriented with good speech, logical thoughts, fair insight, and no impairments in judgment, with no delusions, hallucinations, or phobias.  Therefore, for this period, total social impairment has not been shown, and thus a rating in excess of 20 percent after factoring in the pre-aggravation deduction of 50 percent is not warranted.  Id.

The Board notes that GAF scores ranging from 25 to 55 were assigned from January 5, 2006.  Such scores reflect severe symptomatology that has been adequately addressed by the 20 percent evaluation now assigned under Diagnostic Code 9434 for that period (after factoring in the pre-aggravation deduction of 50 percent).  See id.  Furthermore, it is significant to reiterate that the Rating Schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

In summary, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his major depressive disorder.  After factoring in the pre-aggravation deduction of 50 percent, the symptomatology noted in the medical and lay evidence has been adequately addressed by the 10 percent evaluation already assigned from July 29, 2005 through January 4, 2006, and by the 20 percent evaluation being assigned from January 5, 2006, and does not more nearly approximate the criteria for a higher evaluation during either of those periods for the reasons outlined above.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2010); see Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the Veteran's major depressive disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, for the aforementioned time periods, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered and applied the benefit of the doubt doctrine to assign the 20 percent rating from January 5, 2006.  However, insofar as the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent from July 29, 2005 through January 4, 2006 and in excess of 20 percent from January 5, 2006, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to an initial disability rating in excess of 10 percent for major depressive disorder from July 29, 2005 through January 4, 2006 is denied.

Entitlement to a disability rating of 20 percent for major depressive disorder is granted from January 5, 2006, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


